DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s election filed September 02, 2021. Claims 
1-20 are pending, in which claims 11-20 are non-elected, without traverse.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (2016/0078164).
Re-claim 1,  Hsieh teaches (at Figs 1A-1C;2-5 paragraphs 15-62) an integrated circuit device, comprising: a first power rail 162,164 (Figs 1A-1B; para 16); a first active area (102,104 in Fig 1A, para 19,25; 106,108 in Fig 1B, para 25) extending in a first direction, the first active area including a first region defining a first threshold voltage (VT) and a second region defining a second VT different than the first VT (paragraphs 1,54,27,31,55-61 for disclosing the transistors having different threshold voltages; Figs 5A-5B, 3A-5B); a plurality of gates 121,123,125,127,129 (Figs 1A-1B, para 20) contacting the first active area and extending in a second direction perpendicular to the first direction (as shown in Figs 1A-1B); a first transistor including the first region of the first active area and a first one (e.g. 123) of the gates 121-129 (Fig 1A, para 21 for  p-type transistor located at top and left in Figs 1A-1B; cell 172) with source 132 and drain 136 and/or n-type transistor located at bottom and left in Figs 1A-1B; cell 172) 
Re-claim 2, wherein the third gate 125 (Figs 1A-1B, para 23,18-19) is connected to the first power rail by a first conductive via 150 (as shown in Figs 1A,1B, para 16).   	Re-claim 3, wherein the first active area includes a fin 106 (Fig 1B, para 25). 
Re-claim 4, wherein the tie-off transistor 182 is a PMOS transistor 182 (Figs 1A-1B, para 23-24,27), and where the first power rail is a VDD power rail (paragraph 18 for Vdd as a power supply voltage). 
Re-claim 5, wherein the tie-off transistor 184 is an NMOS transistor 184 (Figs 1A-1B, para 23-24,27), and where the first power rail is a VSS power rail (paragraph 18 for Vss as a ground reference voltage).
Re-claim 6, wherein the first and second transistors are PMOS transistors (Figs 1A-1B, paragraph 21-22 for P-type transistors located on the top side). 
Re-claim 7, wherein the first and second transistors are NMOS transistors (Figs 1A-1B, paragraph 21-22 for N-type transistors located at the bottom side). 
Re-claim 8, wherein the plurality of gates (121-129, Figs 1A-1B, para 20) are poly gates (paragraph 61 for gate structures of polysilicon), the integrated circuit device further comprising: a VSS power rail 164 (para 18 for Vss as a ground reference voltage; Figs 1A-1B); a second active area (104 in Fig 1A, para 19,25; 108 in Fig 1B, para 25) extending in a first direction, wherein the plurality of poly gates 121-129 contact the second active area 104,108 (Figs 1A-1B); a first NMOS transistor (Figs 1A-1B, paragraph 21-22 for N-type transistors located at the bottom side) including the second active area 104,108 and the first poly gate 123, the first 
Re-claim 9, wherein the third poly gate 125 (Figs 1A-1B) is connected to the VSS power rail 164 by a second conductive via 150 (as shown in Figs 1A,1B, para 16). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (2016/0078164) taken with Chen (2019/0237542).
Hsieh teaches (at Figs 1A-1C;2-5 paragraphs 15-62) the integrated circuit device, as applied to claims 1-9 above and fully repeated herein, Re-claims 9-10, wherein the third poly gate 125 (Figs 1A-1B) is connected to the VSS power rail 164 by a second conductive via 150 (as shown in Figs 1A,1B, para 16). 
Re-claim 10, Hsieh already teaches the third poly gate 125 connected to the VSS power rail 164 by a second conductive via 150, but lacks connecting the gate to the VSS power rail by a metal layer and a third conductive via.

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the integrated circuit device of Hsieh by connecting the third poly gate to the VSS power rail by the metal layer and the third conductive via, as taught by Chen.  This is because of the desirability to connect the gate to the VSS power rail via the metal layer and the self-aligned gate contacts formed above the gate, and making formation of the gate contact significantly more tolerant of gate contact patterning misalignment, wherein the metal layer can be employed as a metal interconnect for electrically coupling to other element of the integrated circuit device.


Response to Amendment  
Applicant's Amendment filed March 14, 2022 and remarks thereof with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection.

Regarding Hsieh (2016/0078164):  Applicant remarked (at first full paragraph of 03/14/2022 remark page 12) that 
Claim 1 states an active area of an integrated circuit device is divided into two regions which define two different VT levels…A first transistor located in the first region of the active area thus has a first VT.  A second transistor located in the second region of the active area thus has a second VT different that the first VT…

	In response, this is noted and found unconvincing.  Contrary to Applicant’s above remarks, Hsieh clearly anticipatively teaches the invention as claimed. 
As can be seen, Hsieh teaches the same active area (102,104 in Fig 1A, para 19,25; 106,108 in Fig 1B, para 25) extending in a first direction, the first active area including a first region defining a first threshold voltage (VT) and a second region defining a second VT different 
Indeed, for example, Hsieh clearly disclosed at paragraph 1 that 
…an IC includes transistors having different threshold voltages…the transistors in the cells along a critical speed path of the IC having lower threshold voltage than those in the cells along a non-critical speed path of the IC…

Accordingly, Hsieh teaches the claimed invention in that these transistors including the first transistor including the first region having the first threshold voltage and the second transistor including the second region having the second threshold voltage different that the first threshold voltage.  For a product claims, the transistors as disclosed by Hsieh have different threshold voltage albeit by a threshold voltage tuning process.
Claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).   During examination, the claims must be interpreted as broadly as their terms reasonably allow. > In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)
Regarding Rejoinder:  All claims directed to a nonelected process invention must include all the limitations of an allowable claim for that process invention to be rejoined.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Additionally, in order for rejoinder to occur, applicant is advised that the process non-elected claim (e.g. claim 18) should be also amended during prosecution to require all of the limitations of the claim (e.g. claim 1) which was as elected and amended.  Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am-5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822